   4:20-cr-03052-RGK-CRZ Doc # 1 Filed: 06/17/20 Page 1 of 1 - Page ID # 1


                                                                                      FILED        ...
                                                                             U.S. DISTl~lCT cou,n
                                                                           OiSTRIC T G;: NE!3i~;. Sl-i ..~
                            IN _THE UNITED STATES DIS1RICT COURT ~n,
                                 FOR THE DIS1RICT OF NEBRASKA    ~llLLJ JU:/           17 PM 4: 42
UNITED STATES OF AMERICA,

                       Plaintiff,

        vs.                                                        INDICTMENT

DAVONTE BROWN,                                          18 U.S.C. §§ 922(g)(3) and 924(a)(2)

                       Defendant.

        The Grand Jury charges that:

                                          COUNT ONE

       · Between, on or about April 17, 2020, and April 21, 2020, in the District of Nebraska, the

defendant, DAVONTE BROWN, knowing that he was an unlawful user of a controlled substance,

did knowingly possess a firearm, that is, a KeITec SUB2000 9mm rifle, which had been shipped

and transported in interstate commerce, in violation of Title 18, United States Code, Sections

922(g)(3) arid 924(a)(2).


                                                      A TRUE BILL.
                                                      . I



                                                    .,,..FcfREPERf N


       The United States of America requests that trial of this case be held in Lincoln, Nebraska,
pursuant to the rules of this Court.




                                             ~- +r-=--7\-------
                                                             HEW R. MOLSEN #22693
                                                     ·Assistant U.S. Attorney



                                                1
